                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ENNOVA RESEARCH SRL,                                Case No. 16-cv-05114-KAW
                                   8                    Plaintiff,
                                                                                             ORDER TO SHOW CAUSE
                                   9             v.
                                                                                             Re: Dkt. No. 82
                                  10     BEEBELL INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           On October 26, 2018, Plaintiff Ennova Research SRL filed a motion to alter the judgment

                                  14   to add Mr. Cosimo Spera. (Dkt. No. 82.) The Court ordered Plaintiff to file supplemental briefing

                                  15   and modified the briefing schedule, such that any opposition was due by November 20, 2018.

                                  16   (Dkt. No. 84.) Because Plaintiff did not serve Mr. Spera with the order setting the modified

                                  17   briefing schedule, the Court set a new briefing schedule, such that any opposition was due by

                                  18   December 3, 2018.

                                  19           Mr. Spera did not file an opposition. Accordingly, the Court ORDERS Mr. Spera to show

                                  20   cause, by January 4, 2019, why the Court should not grant Plaintiff's motion as unopposed by

                                  21   filing his opposition to Plaintiff's motion. The opposition may be filed in-person at or mailed to

                                  22   the Oakland Courthouse, 1301 Clay Street, Suite 400S, Oakland, CA 94612. Again, failure to

                                  23   timely file the opposition will result in the Court granting Plaintiff's motion pursuant to Paragraph

                                  24   22 of this Court's Standing Order, which states: "[t]he failure of the opposing party to file a

                                  25   memorandum of points and authorities in opposition to any motion shall constitute consent to the

                                  26   granting of the motion." If Mr. Spera files an opposition, Plaintiff may file a reply by January 17,

                                  27   2019.

                                  28           The Court SETS a hearing on January 31, 2019 on Plaintiff's motion to alter the judgment.
                                   1   If Mr. Spera fails to file an opposition, however, the Court will vacate the hearing and rule on the

                                   2   papers.

                                   3             IT IS SO ORDERED.

                                   4   Dated: December 20, 2018
                                                                                             __________________________________
                                   5                                                         KANDIS A. WESTMORE
                                   6                                                         United States Magistrate Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
